

Exhibit 10.9

 
FORM OF
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of March 5, 2015, among Tyme Technologies, Inc. (formerly known as
Global Group Enterprises Corp.), a Delaware corporation (the “Company”), each of
the persons who have executed omnibus or counterpart signature page(s) hereto
(each, a “Purchaser” and, collectively, the “Purchasers,” which terms, for
avoidance of doubt, include the purchaser of the Bridge Note (as defined below)
and/or each purchaser of the PPO Shares (as defined below)), and the Tyme
Stockholders (as defined below).
 
RECITALS:
 
WHEREAS, Tyme Inc., a Delaware corporation (the “Tyme”), has offered and sold in
compliance with Rule 506 of Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), to an accredited investor in a private
placement offering (the “Note Offering”), a 10% Secured Convertible Promissory
Note of Tyme with a term of fifteen (15) months (the “Bridge Note”), pursuant to
that certain Securities Purchase Agreement, dated as of July 11, 2014, between
Tyme and the purchaser of the Bridge Note set forth on the signature pages
affixed thereto (the “Bridge Purchase Agreement”); and
 
WHEREAS, the Company has offered and sold in compliance with Rule 506 of
Regulation D promulgated under the Securities Act to accredited investors in a
private placement offering (the “PPO”) a total of 2,716,000 shares (the “PPO
Shares”) of its common stock, par value $0.0001 per share (the “Common Stock”),
pursuant to Subscription Agreements entered into by and between the Company and
each of the accepted subscribers to the PPO (the “PPO Subscription Agreements”);
and
 
WHEREAS, in connection with the consummation of the PPO and the merger of the
Company’s wholly-owned subsidiary with and into Tyme (the “Merger”), by its
terms, the principal amount of the Bridge Note has automatically been converted
(the “Bridge Note Conversion”) into shares (the “Bridge Note Conversion Shares”)
of Common Stock; and
 
WHEREAS, the Company has agreed to enter into a registration rights agreement
with (x) each of the accepted subscribers to the PPO who purchased the PPO
Shares, (y) the former holder of the Bridge Note who received the Bridge Note
Conversion Shares in connection with the Bridge Note Conversion and (z) with
respect to certain of their shares of Common Stock as specified below, each of
the stockholders of record of the common stock of Tyme immediately prior to the
Effective Time as defined in the Merger Agreement (as defined below) who execute
a counterpart signature page hereto at any time prior to the Effective Date (the
“Tyme Stockholders”); and
 
WHEREAS, the accepted Subscribers to the PPO who purchased the PPO Shares and
the former holder of the Bridge Note who received the Bridge Note Conversion
Shares (and, to the extent permitted on this Agreement, their respective
successors and assignees who qualify as Permitted Assignees) constitute the
Purchasers.
 

1

 

 


NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:
 
1.             Certain Definitions. As used in this Agreement, the following
terms shall have the following respective meanings:
 
“Approved Market” means the OTC Markets Group, the OTC Bulletin Board, the
Nasdaq Stock Market, the New York Stock Exchange or the NYSE Amex.
 
“Blackout Period” means, with respect to a registration, a period during which
the Company, in the good faith judgment of its board of directors, determines
(because of the existence of, or in anticipation of, any acquisition, financing
activity, or other transaction involving the Company, or the unavailability for
reasons beyond the Company’s control of any required financial statements,
disclosure of information which is in its best interest not to publicly
disclose, or any other event or condition of similar significance to the
Company) that the registration and distribution of the Registrable Securities to
be covered by such registration statement, if any, would be seriously
detrimental to the Company and its stockholders, in each case commencing on the
day the Company notifies the Holders that they are required, because of the
determination described above, to suspend offers and sales of Registrable
Securities and ending on the earlier of (1) the date upon which the material
non-public information resulting in the Blackout Period is disclosed to the
public or ceases to be material and (2) such time as the Company notifies the
selling Holders that sales pursuant to such Registration Statement or a new or
amended Registration Statement may resume.
 
“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which banks in the State of New York are required or authorized to
close.
 
“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.
 
“Effective Date” means the date that is the earlier of (x) the date on which the
Subscription Note is fully satisfied and (y) the maturity date of the
Subscription Note.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 

2

 

 

 
“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.
 
“Holder” means (i) each Purchaser and (ii) each Tyme Stockholder; or any of such
Purchaser’s or Tyme Stockholder’s respective successors and Permitted Assignees
who acquire rights in accordance with this Agreement with respect to any
Registrable Securities directly or indirectly from a Purchaser or Tyme
Stockholder or from any Permitted Assignee.
 
“Majority Holders” means, at any time, Holders of a majority of the Registrable
Securities then outstanding.
 
“Merger Agreement” means the Agreement and Plan of Merger and Reorganization
among the Company, Tyme Acquisition Corp. and Tyme, and the other parties
thereto, dated as of March 5, 2015.
 
“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.
 
“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(c), the right of each Holder to include the Registrable Securities
of such Holder in such registration.
 
The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
 
“Registrable Securities” means the Shares; but excluding any otherwise
Registrable Securities that (i) have been sold or otherwise transferred other
than to a Permitted Assignee, (ii) may be sold under the Securities Act without
volume limitations either pursuant to Rule 144 of the Securities Act or
otherwise during any ninety (90) day period, or (iii) are at the time subject to
an effective registration statement under the Securities Act.
 
“Registration Default Period” means the period during which any Registration
Event occurs and is continuing.
 
“Registration Effectiveness Date” means the date that is one hundred and eighty
(180) calendar days after the Registration Statement is first filed with the
Commission.
 

3

 

 


“Registration Event” means the occurrence of any of the following events:
 
(a)           the Company fails to file with the Commission the Registration
Statement on or before the Registration Filing Date; or
 
(b)           the Registration Statement is not declared effective by the
Commission on or before the Registration Effectiveness Date.
 
“Registration Filing Date” means the date that is ninety (90) calendar days
after the Effective Date.
 
“Registration Statement” means the registration statement that the Company is
required to file pursuant to Section 3 of this Agreement to register the
Registrable Securities.
 
“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.
 
“SEC Effective Date” means the date the Registration Statement is first declared
effective by the Commission.
 
“Shares” means (a) the PPO Shares, (b) the Bridge Note Conversion Shares and (c)
nine percent (9%) of the number of shares of Common Stock that each Tyme
Stockholder is entitled to receive under Section 1.5(a) of the Merger Agreement;
and any shares of Common Stock issued or issuable at any time on or after the
Effective Date and prior to the second anniversary of the SEC Effective Date
with respect to any of the foregoing upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.
 
“Subscription Note” means the Limited Recourse Promissory Note, in the principal
amount of $2,500,000 payable and delivered to the Company pursuant to one or
more of the PPO Subscription Agreements.
 
“Trading Day” means any day on which such national securities exchange, the OTC
Markets Group or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.
 

4

 

 


Capitalized terms used herein without definition have the meanings ascribed to
them in the Bridge Purchase Agreement (with respect to the Bridge Note
Conversion Shares) or the PPO Subscription Agreement (with respect to the PPO
Shares).
 
2.             Term. This Agreement shall terminate with respect to each Holder
on the earlier of: (i) the second anniversary of the SEC Effective Date, (ii)
the date on which all Registrable Securities held by such Holder are either (x)
transferred (other than to a Permitted Assignee) or (y) may be sold under Rule
144 without volume limitations during any ninety (90) day period, or (iii) the
date otherwise terminated as provided herein.
 
3.             Registration.
 
(a)           Registration on Form S-1. The Company shall file with the
Commission a Registration Statement on Form S-1, or any other form for which the
Company then qualifies or which counsel for the Company shall deem appropriate
and which form shall be available for the resale by the Holders of all of the
Registrable Securities, and the Company shall (i) use its commercially
reasonable efforts to make the initial filing of the Registration Statement no
later than the Registration Filing Date, (ii) use its commercially reasonable
efforts to cause such Registration Statement to be declared effective no later
than the Registration Effectiveness Date and (iii) use its commercially
reasonable efforts to keep such Registration Statement effective for a period of
twenty-four (24) months commencing on the SEC Effective Date or for such shorter
period ending on the earlier to occur of (x) the sale of all Registrable
Securities and (y) with respect to a Holder, the availability of Rule 144 for
such Holder to sell all of the Holder’s Registrable Securities without volume
limitations within a 90 day period (the “Effectiveness Period”); provided,
however, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section, or keep such
registration effective pursuant to the terms hereunder, in any particular
jurisdiction in which the Company would be required to qualify to do business as
a foreign corporation or as a dealer in securities under the securities laws of
such jurisdiction or to execute a general consent to service of process in
effecting such registration, qualification or compliance, in each case where it
has not already done so. Notwithstanding the foregoing, in the event that the
staff (the “Staff”) of the Commission should limit the number of Registrable
Securities that may be sold pursuant to the Registration Statement, the Company
may remove from the Registration Statement such number of Registrable Securities
as specified by the Staff on behalf of all of the Holders on a pro-rata basis.
In such event, the Company shall give the Holders prompt notice of the number of
Registrable Securities excluded therefrom. No liquidated damages shall accrue or
be payable to any Holder pursuant to Section 3(e) with respect to any
Registrable Securities that are excluded by reason of the foregoing sentence.
 
(b)           Restriction on Other Registrations. During the twenty-four (24)
month period following the effective date of the Merger, the Company shall not
register, nor shall it take any action to facilitate registration, under the
Securities Act of, the shares of the Common Stock of the Company issued to the
former stockholders of Tyme pursuant to the Merger. The above restriction shall
not prohibit the Company from filing and causing to become effective a
registration relating solely to employee benefit plans or securities issued or
issuable to employees, consultants (to the extent the securities owned or to be
owned by such consultants could be registered on Form S-8 (or its then
equivalent form) or any of their Family Members
 

5

 

 


(including a registration on Form S-8 (or its then equivalent form)), or a
registration on Form S-4 (or its then equivalent form) in connection with a
merger, acquisition, divestiture, reorganization or similar event.
 
(c)           Piggyback Registration. If, after the SEC Effective Date, the
Company shall determine to register for sale for cash any of its Common Stock,
for its own account or for the account of others (other than the Holders), other
than (i) a registration relating solely to employee benefit plans or securities
issued or issuable to employees, consultants (to the extent the securities owned
or to be owned by such consultants could be registered on Form S-8 (or its then
equivalent form) or any of their Family Members (including a registration on
Form S-8 (or its then equivalent form)), (ii) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 (or its then
equivalent form) in connection with a merger, acquisition, divestiture,
reorganization or similar event, or (iii) a transaction relating solely to the
sale of debt or convertible debt instruments, then the Company shall promptly
give to each Holder written notice thereof (the “Registration Rights Notice”)
(and in no event shall such notice be given less than twenty (20) calendar days
prior to the filing of such registration statement), and shall, subject to
Section 3(d), include as a Piggyback Registration all of the Registrable
Securities (including any Registrable Securities that are removed from the
Registration Statement as a result of a requirement by the Staff) specified in a
written request delivered by the Holder thereof within ten (10) calendar days
after delivery to the Holder of such written notice from the Company. However,
the Company may, without the consent of such Holders, withdraw such registration
statement prior to its becoming effective if the Company or such other selling
stockholders have elected to abandon the proposal to register the securities
proposed to be registered thereby. The right contained in this paragraph may be
exercised by each Holder only with respect to two (2) qualifying registrations.
 
(d)           Underwriting. If a Piggyback Registration is for a registered
public offering that is to be made by an underwriting, the Company shall so
advise the Holders as part of the Registration Rights Notice. In that event, the
right of any Holder to Piggyback Registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to sell any of their Registrable Securities through such
underwriting shall (together with the Company and any other stockholders of the
Company selling their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter selected for such
underwriting by the Company or such other selling stockholders, as applicable.
Notwithstanding any other provision of this Section 3(d), if the underwriter or
the Company determines that marketing factors require a limitation on the number
of shares of Common Stock or the amount of other securities to be underwritten,
the underwriter may exclude some or all Registrable Securities from such
registration and underwriting. The Company shall so advise all Holders (except
those Holders who failed to timely elect to include their Registrable Securities
through such underwriting or have indicated to the Company their decision not to
do so), and indicate to each such Holder the number of shares of Registrable
Securities that may be included in the registration and underwriting, if any.
The number of shares of Registrable Securities to be included in such
registration and underwriting shall be allocated among such Holders as follows:
 

6

 

 


(i)            If the Piggyback Registration was initiated by the Company, the
number of shares that may be included in the registration and underwriting shall
be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all persons exercising piggyback
registration rights (including the Holders) who have requested to sell in the
registration on a pro rata basis according to the number of shares requested to
be included therein; and
 
(ii)           If the Piggyback Registration was initiated by the exercise of
demand registration rights by a stockholder or stockholders of the Company, then
the number of shares that may be included in the registration and underwriting
shall be allocated first to such selling stockholders who exercised such demand
to the extent of their demand registration rights, and then, subject to
obligations and commitments existing as of the date hereof, to the Company and
then, subject to obligations and commitments existing as of the date hereof, to
all persons exercising piggyback registration rights (including the Holders) who
have requested to sell in the registration on a pro rata basis according to the
number of shares requested to be included therein.
 
No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter. The Registrable Securities so
withdrawn from such underwriting shall also be withdrawn from such registration;
provided, however, that, if by the withdrawal of such Registrable Securities, a
greater number of Registrable Securities held by other Holders may be included
in such registration (up to the maximum of any limitation imposed by the
underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.
 
(e)           Liquidated Damages. If a Registration Event occurs, then the
Company will make payments to each Holder of Registrable Securities identified
in clause (a) or (b) (but not (c)) of the definition of Shares, as liquidated
damages to such Holder by reason of the Registration Event, a cash sum equal to
one percent (1%) of the aggregate purchase price paid by such Holder pursuant to
the Bridge Purchase Agreement or PPO Subscription Agreement with respect to such
Holder’s Registrable Securities which are affected by such Registration Event,
for each full month during which such Registration Event continues to affect
such Registrable Securities. Notwithstanding the foregoing, the maximum amount
of liquidated damages that may be paid by the Company pursuant to this Section
3(e) shall be an amount equal to eight percent (8%) of the aggregate purchase
price paid by a Holder pursuant to the Bridge Purchase Agreement or the PPO
Subscription Agreement with respect to such Holder’s Registrable Securities that
are affected by all Registration Events in the aggregate. Each payment of
liquidated damages pursuant to this Section 3(e) shall be due and payable in
arrears within five (5) days after the end of each full month during of the
Registration Default Period until the termination of the Registration Default
Period and, to the extent applicable, within five (5) days after such
termination. Such payments shall constitute the Holder’s exclusive remedy for
any Registration Event. Notwithstanding anything to the contrary contained in
this Agreement, the Registration Default Period shall terminate upon the earlier
of such time as the Registrable
 

7

 

 


Securities that are affected by the Registration Event cease to be Registrable
Securities or (i) the filing of the Registration Statement in the case of clause
(a) of the definition of Registration Event, or (ii) the SEC Effective Date in
the case of clause (b) of the definition of Registration Event. The amounts
payable as liquidated damages pursuant to this Section 3(e) shall be payable in
lawful money of the United States. Notwithstanding the foregoing, the Company
will not be liable for the payment of liquidated damages described in this
Section 3(e) for any delay in registration of Registrable Securities that would
otherwise be includable in the Registration Statement pursuant to Rule 415
solely as a result of a comment received by the Staff requiring a limit on the
number of Registrable Securities included in such Registration Statement in
order for such Registration Statement to be able to avail itself of Rule 415 or,
with respect to a Holder, such Holder fails to provide to the Company
information concerning the Holder and manner of distribution of the Holder’s
Registrable Securities that is required by SEC Rules to be disclosed in a
registration statement utilized in connection with the registration of the
Registrable Securities. In the event of any such delay, the Company will use its
commercially reasonable efforts at the first opportunity that is permitted by
the Commission to register for resale the Registrable Securities that have been
cut back from being registered pursuant to Rule 415 only with respect to that
portion of the Holders’ Registrable Securities that are then Registrable
Securities.
 
(f)            Notwithstanding the provisions of Section 3(e) above, if (i) the
Commission does not declare the Registration Statement effective on or before
the Registration Effectiveness Date, or (ii) the Commission allows the
Registration Statement to be declared effective at any time before or after the
Registration Effectiveness Date, subject to the withdrawal of certain
Registrable Securities from the Registration Statement, and the reason for (i)
or (ii) is the Commission’s determination that (x) the offering of any of the
Registrable Securities constitutes a primary offering of securities by the
Company, (y) Rule 415 may not be relied upon for the registration of the resale
of any or all of the Registrable Securities, and/or (z) a Holder of any
Registrable Securities must be named as an underwriter, the Holders understand
and agree that in the case of (ii) the Company may (notwithstanding anything to
the contrary contained herein) reduce, on a pro rata basis, the total number of
Registrable Securities to be registered on behalf of each such Holder, and in
the case of (i) or (ii) the Holder shall not be entitled to liquidated damages
with respect to the Registrable Securities not registered for the reason set
forth in (i) or so reduced on a pro rata basis for the reason set forth (ii)
above.
 
(g)           Notwithstanding the provisions of Section 3(e) above, if the
Commission does not declare the Registration Statement effective on or before
the Registration Effectiveness Date due to outstanding comments relating to
actions relating to a Holder or affiliates of such Holder and such Holder fails
to provide necessary information or take (or cause to be taken) actions
necessary to enable the Company to comply and/or respond to such Commission’s
comments to the satisfaction of the Commission (a “Holder Failure”), each such
Holder and any Holder which is an affiliate of such Holder shall not be entitled
to liquidated damages with respect to such Holder’s Registrable Securities for
such portion of any Registration Default Period attributable to such Holder
Failure and shall not be entitled to have the Holder’s Registrable Securities
included in the Registration Statement until such Holder Failure is resolved to
the satisfaction of the Commission.
 

8

 

 


4.             Registration Procedures. The Company will keep each Holder
reasonably advised as to the filing and effectiveness of the Registration
Statement. At its expense with respect to the Registration Statement, the
Company will:
 
(a)           prepare and file with the Commission with respect to the
Registrable Securities, a Registration Statement in accordance with Section 3(a)
hereof, and use its commercially reasonable efforts to cause such Registration
Statement to become effective and to remain effective for the Effectiveness
Period;
 
(b)           if the Registration Statement is subject to review by the
Commission, promptly respond to all comments and diligently pursue resolution of
any comments to the satisfaction of the Commission;
 
(c)           prepare and file with the Commission such amendments and
supplements to such Registration Statement as may be necessary to keep such
Registration Statement effective during the Effectiveness Period;
 
(d)           furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may reasonably require to
consummate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period;
 
(e)           use its commercially reasonable efforts to register or qualify
such registration under such other applicable securities laws of such
jurisdictions within the United States as any Holder of Registrable Securities
covered by such Registration Statement reasonably requests and as may be
necessary for the marketability of the Registrable Securities (such request to
be made by the time the applicable Registration Statement is deemed effective by
the Commission) and do any and all other acts and things necessary to enable
such Holder to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such Holder; provided, that the Company shall
not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this paragraph, (ii)
subject itself to taxation in any such jurisdiction, or (iii) consent to general
service of process in any such jurisdiction.
 
(f)            as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities, the disposition of which requires
delivery of a prospectus relating thereto under the Securities Act, of the
happening of any event, which comes to the Company’s attention, that will after
the occurrence of such event cause the prospectus included in such Registration
Statement, if not amended or supplemented, to contain an untrue statement of a
material fact or an omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading and the
Company shall promptly thereafter prepare and furnish to such Holder a
supplement or amendment to such prospectus (or prepare
 

9

 

 


and file appropriate reports under the Exchange Act) so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, unless suspension of the use of such prospectus
otherwise is authorized herein or in the event of a Blackout Period, in which
case no supplement or amendment need be furnished (or Exchange Act filing made)
until the termination of such suspension or Blackout Period;
 
(g)           comply, and continue to comply during the Effectiveness Period, in
all material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;
 
(h)           as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities being offered or sold pursuant to
the Registration Statement of the issuance by the Commission of any stop order
or other suspension of effectiveness of the Registration Statement;
 
(i)            use its commercially reasonable efforts to cause all the
Registrable Securities covered by the Registration Statement to be quoted on the
OTC Markets Group or such other principal securities market or quotation system
on which securities of the same class or series issued by the Company are then
listed or traded or quoted;
 
(j)             provide a transfer agent and registrar, which may be a single
entity, for the shares of Common Stock at all times;
 
(k)           cooperate with the Holders of Registrable Securities being offered
pursuant to the Registration Statement to issue and deliver, or cause its
transfer agent to issue and deliver, certificates representing Registrable
Securities to be offered pursuant to the Registration Statement within a
reasonable time after the delivery of certificates representing the Registrable
Securities to the transfer agent or the Company, as applicable, and enable such
certificates to be in such denominations or amounts as the Holders may
reasonably request and registered in such names as the Holders may request;
 
(l)             during the Effectiveness Period, refrain from bidding for or
purchasing any Common Stock or any right to purchase Common Stock or attempting
to induce any person to purchase any such security or right if such bid,
purchase or attempt would in any way limit the right of the Holders to sell
Registrable Securities by reason of the limitations set forth in Regulation M of
the Exchange Act; and
 
(m)           take all other commercially reasonable actions necessary to
expedite and facilitate the disposition by the Holders of the Registrable
Securities pursuant to the Registration Statement during the term of this
Agreement; provided, however, the Company is not obligated under this clause (m)
to expend any of the Company’s funds, other than the costs and expenses
specifically required under Section 6 of this Agreement.
 

10

 

 


5.             Obligations of the Holders.
 
(a)           Each Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 4(f)
hereof or of the commencement of a Blackout Period, such Holder shall
discontinue the disposition of Registrable Securities included in the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
(b)           The Holders of the Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
underwriter, if any, in connection with the preparation of any registration
statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 3(a) and/or 3(c) of this Agreement and in connection with the Company’s
obligation to comply with federal and applicable state securities laws,
including a completed questionnaire in the form attached to this Agreement as
Annex A (a “Selling Securityholder Questionnaire”) or any update thereto not
later than three (3) Business Days following a request therefor from the
Company.
 
(c)           Each Holder, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Holder has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.
 
6.             Registration Expenses. The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable securities laws, and the fees
and disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, the Company shall have no
obligation to pay any underwriting discounts, selling commissions or transfer
taxes attributable to the Registrable Securities being sold by the Holders
thereof, which underwriting discounts, selling commissions and transfer taxes
shall be borne by such Holders. Additionally, in an underwritten offering, all
selling stockholders and the Company shall bear the expenses of the underwriter
pro rata in proportion to the respective amount of shares each is selling in
such offering. Except as provided in this Section 6 and Section 8 of this
Agreement, the Company shall not be responsible for the expenses of any attorney
or other advisor employed by a Holder.
 
7.             Assignment of Rights. No Holder may assign its rights under this
Agreement to any party without the prior written consent of the Company;
provided, however, that any Holder may assign its rights under this Agreement
without such consent to a Permitted Assignee as long as (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become bound by and subject to the
terms of this Agreement; and (c) such Holder notifies the Company in writing of
such transfer or assignment,
 

11

 

 


stating the name and address of the transferee or assignee and identifying the
Registrable Securities with respect to which such rights are being transferred
or assigned. The Company may assign this Agreement or any rights or obligations
hereunder without the prior written consent of any other party hereto.
 
8.             Indemnification.
 
(a)           In the event of the offer and sale of Registrable Securities under
the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, and each other person, if any, who controls or is under
common control with such Holder within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, and expenses to which the Holder or any such director, officer, partner
or controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, liabilities or expenses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement of any material fact contained in any
registration statement prepared and filed by the Company under which Registrable
Securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission to state therein a material fact required to
be stated or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and the Company shall
reimburse the Holder, and each such director, officer, partner and controlling
person for any legal or any other expenses reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
damage, liability, action or proceeding; provided, however, that such indemnity
agreement found in this Section 8(a) shall in no event exceed the net proceeds
from the PPO received by the Company from such Holder (or Holder’s
predecessor-in-interest); and provided further, that the Company shall not be
liable in any such case (i) to the extent that any such loss, claim, damage, or
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon (x) an untrue statement in or omission from such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished by a Holder or its representative to the Company
for use in the preparation thereof or (y) the failure of a Holder to comply with
the covenants and agreements contained in Section 5 hereof respecting the sale
of Registrable Securities; or (ii) if the person asserting any such loss, claim,
damage or liability (or action or proceeding in respect thereof) who purchased
the Registrable Securities that are the subject thereof did not receive a copy
of an amended preliminary or final prospectus or the final prospectus (or the
final prospectus as amended or supplemented) at or prior to the written
confirmation of the sale of such Registrable Securities to such person because
of the failure of such Holder to so provide such amended preliminary or final
prospectus and the untrue statement or omission of a material fact made in such
preliminary or final prospectus was corrected in the amended preliminary or
final prospectus (or the final prospectus as amended or supplemented). Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Holders, or any such director, officer, partner or
controlling person and shall survive the transfer of such shares by the Holder.
 
(b)           As a condition to including Registrable Securities in any
registration statement filed pursuant to this Agreement, each Holder agrees to
be bound by the terms of this
 

12

 

 


Section 8 and to indemnify and hold harmless, to the fullest extent permitted by
law, the Company, each of its directors, officers, partners, legal counsel and
accountants and each underwriter, if any, and each other person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Company or any such director or officer or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue
statement of a material fact or any omission of a material fact required to be
stated in any registration statement, any preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent that such untrue
statement or omission is included or omitted in reliance upon and in conformity
with written information furnished by the Holder or its representative to the
Company for use in the preparation thereof, and such Holder shall reimburse the
Company, and such Holders, directors, officers, partners, legal counsel and
accountants, persons, underwriters, or control persons, each such director,
officer, and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating, defending, or settling any
such loss, claim, damage, liability, action, or proceeding; provided, however,
that indemnity obligation contained in this Section 8(b) shall in no event
exceed the amount of the net proceeds received by such Holder as a result of the
sale of such Holder’s Registrable Securities pursuant to such registration
statement, except in the case of fraud or willful misconduct. Such indemnity
shall remain in full force and effect, regardless of any investigation made by
or on behalf of the Company or any such director, officer or controlling person
and shall survive the transfer by any Holder of such shares.
 
(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section 8 (including any governmental action), such indemnified party shall, if
a claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice. In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
 

13

 

 

 
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.
Each indemnified party shall furnish such information regarding itself or the
claim in question as an indemnifying party may reasonably request in writing and
as shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.
 
(d)           If an indemnifying party does not or is not permitted to assume
the defense of an action pursuant to Sections 8(c) or in the case of the expense
reimbursement obligation set forth in Sections 8(a) and 8(b), the
indemnification required by Sections 8(a) and 8(b) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or expenses, losses, damages, or
liabilities are incurred.
 
(e)            If the indemnification provided for in Section 8(a) or 8(b) is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense (i) in such
proportion as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount herein provided, then in such proportion as is
appropriate to reflect not only the proportionate relative fault of the
indemnifying party and the indemnified party, but also the relative benefits
received by the indemnifying party on the one hand and the indemnified party on
the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.
 
(f)            Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with an underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
(g)            Other Indemnification. Indemnification similar to that specified
in this Section (with appropriate modifications) shall be given by the Company
and each Holder of Registrable Securities with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.
 
9.             Rule 144. The Company shall file with the Commission “Form 10
information” (as defined in Rule 144(i)(3) under the Securities Act) reflecting
its status as an entity that is no
 

14

 

 

 
longer an issuer described in Rule 144(i)(1)(i) promptly following the closing
of the Merger. For a period of at least twelve (12) months following the
Effective Date, the Company will use its commercially reasonable efforts to
timely file all reports required to be filed by the Company after the date
hereof under the Exchange Act and the rules and regulations adopted by the
Commission thereunder, and if the Company is not required to file reports
pursuant to such sections, it will prepare and furnish to the Holders and make
publicly available in accordance with Rule 144(c) such information as is
required for the Holders to sell shares of Common Stock under Rule 144.
 
10.           Independent Nature of Each Holder’s Obligations and Rights. The
obligations of each Holder under this Agreement are several and not joint with
the obligations of any other Holder, and each Holder shall not be responsible in
any way for the performance of the obligations of any other Holder under this
Agreement. Nothing contained herein and no action taken by any Holder pursuant
hereto, shall be deemed to constitute such Holders as a partnership, an
association, a joint venture, or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.
 
11.           Miscellaneous.
 
(a)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the United States of America and the State of New
York, both substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against any of the parties to this
Agreement or any dispute arising out of this Agreement or any matter related
hereto shall be brought in the courts of the State of New York, New York County,
or in the United States District Court for the Southern District of New York
and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.
 
(b)           Remedies. Except as otherwise specifically set forth herein with
respect to a Registration Event, in the event of a breach by the Company or by a
Holder of any of their respective obligations under this Agreement, each Holder
or the Company, as the case may be, in addition to being entitled to exercise
all rights granted by law and under this Agreement, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement.
 
(c)           Successors and Assigns. Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assignees, executors and administrators of the parties
hereto.
 
(d)           No Inconsistent Agreements. The Company has not entered, as of the
date hereof, and shall not enter, on or after the date of this Agreement, into
any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Holders
 

15

 

 

 
in this Agreement or otherwise conflicts with the provisions hereof.
Notwithstanding anything to the contrary contained herewith, except as
specifically provided in this Agreement, any action by the Company which could
have the effect of diminishing the value of any Registrable Securities,
including, without limitation, the issuance of additional Common Stock, or the
granting of registration rights to others, and actions in connection with the
operation of the business of the Company, shall not by itself, absent bad faith,
be deemed an impairment of the rights granted to the Holders in this Agreement.
 
(e)           Entire Agreement. This Agreement and the documents, instruments
and other agreements specifically referred to herein or delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof.
 
(f)            Notices, etc. All notices, consents, waivers, and other
communications which are required or permitted under this Agreement shall be in
writing will be deemed given to a party (a) on the date of delivery, if
personally delivered against written receipt therefor, (b) on the date of
delivery, if forwarded to the appropriate address by a nationally recognized
overnight courier service (costs prepaid); (b) the date of transmission if sent
by facsimile or e-mail with confirmation of transmission by the transmitting
equipment if such notice or communication is delivered prior to 5:00 P.M., New
York City time, on a Trading Day, or the next Trading Day after the date of
transmission, if such notice or communication is delivered on a day that is not
a Trading Day or later than 5:00 P.M., New York City time, on any Trading Day;
(c) the date received or rejected by the addressee, if sent by certified mail,
return receipt requested; or (d) seven days after the placement of the notice
into the mails (first class postage prepaid), to the party at the address,
facsimile number, or e-mail address furnished by the such party,
 
If to the Company, to:


Steven Hoffman, President
Tyme Technologies, Inc.
48 Wall Street – Suite 1100
New York, NY 10005


Telephone Number:
E-mail Address:                                


with copy to:
(which shall not constitute notice)


Keith S. Braun, Esq.
Moritt Hock & Hamroff LLP
400 Garden City Plaza
Garden City, NY 11530


Telephone Number:
E-mail Address:
 

16

 

 

 
if to a Purchaser, to:


at the address set forth on such Purchaser’s signature page hereto;


if to a Tyme Stockholder:


at the address set forth on such Tyme Stockholder’s signature page hereto.


or at such other address as any party shall have furnished to the other parties
in writing in accordance with this Section 11(f).
 
(g)           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement, or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.
 
(h)           Counterparts. This Agreement may be executed in any number of
counterparts, and with respect to any Purchaser, by execution of an Omnibus
Signature Page to the Bridge Purchase Agreement (in case of the former Holder of
the Bridge Note) or the PPO Subscription Agreement (in the case of Holders of
any of the PPO Securities), each of which shall be enforceable against the
parties actually executing such counterparts, and all of which together shall
constitute one instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
(i)            Severability. In the case any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
(j)            Amendments. Except as otherwise provided herein, the provisions
of this Agreement may be amended at any time and from time to time, and
particular provisions of this Agreement may be waived, with and only with an
agreement or consent in writing signed by the Company and the Majority Holders.
The Purchasers and Tyme Stockholders acknowledge that by the operation of this
Section, the Majority Holders may have the right and power to diminish or
eliminate all rights of the other Holders under this Agreement.
 
[COMPANY AND HOLDERS SIGNATURE PAGES FOLLOW]
 

17

 

 



This Registration Rights Agreement is hereby executed as of the date first above
written.

         
The Company:
     
TYME TECHNOLOGIES, INC.
     
By:
     
Name: Peter de Svastich
 
Title: President
     
Purchasers
     
See Omnibus Signature Pages to the Bridge Purchase Agreement and the PPO
Subscription Agreement



[Signature Page(s) for Tyme Stockholders on Following Page(s)]
 

18

 

 

 
Tyme Stockholders:

       
Name:
 
Title (if applicable):
 
Address:

 

19

 

 

 
Annex A
 
Tyme Technologies, Inc.
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of Registrable Securities of Tyme Technologies,
Inc. (formerly known as Global Group Enterprises Corp.), a Delaware corporation
(the “Company”), understands that the Company has filed or intends to file with
the U.S. Securities and Exchange Commission a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended, of the Registrable Securities, in accordance
with the terms of the Registration Rights Agreement (the “Registration Rights
Agreement”) to which this document is annexed. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.   Name:
 
 
(a)
Full Legal Name of Selling Securityholder

 
 
 

 
 
 



 
(b)
Full Legal Name of Registered Holder (holder of record) (if not the same as (a)
above) through which Registrable Securities are held:

 
 
 

 
 
 

 
 
(c)
If you are not a natural person, full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by this Questionnaire):

 
 
 

 
 
 

 

20

 

 

 
2.   Address for Notices to Selling Securityholder:

               
Telephone:
 
 Fax:
 
Email:
 
Contact Person:
 



3.   Broker-Dealer Status:
 
 
(a)
Are you a broker-dealer?

 

  Yes  ☐ No  ☐

 
 
(b)
If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

  Yes  ☐ No  ☐

 
 
Note:
If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 
 
(c)
Are you an affiliate of a broker-dealer?

 

  Yes  ☐ No  ☐

 
 
(d)
If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

  Yes  ☐ No  ☐

 
 
Note:
If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

21

 

 


4.   Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.
 
 
(a)           Please list the type (common stock, warrants, etc.) and amount of
all securities of the Company (including any Registrable Securities)
beneficially owned1 by the Selling Securityholder:

     

     

 
5.   Relationships with the Company:
 
Except as set forth below, neither you nor (if you are a natural person) any
member of your immediate family, nor (if you are not a natural person) any of
your affiliates2, officers, directors or principal equity holders (owners of 5%
of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.
 
 
State any exceptions here:

   

   

 

--------------------------------------------------------------------------------

1
Beneficially Owned:  A “beneficial owner” of a security includes any person who,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security.  In addition,
a person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.
 
It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust.  The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.
 
The final determination of the existence of beneficial ownership depends upon
the facts of each case.  You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.

 
2
Affiliate:  An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.

 

22

 

 

 
5.   Method of Distribution:
 
Describe below Holder’s intended method of distribution.

   

   

 

23

 

 

 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.

         
BENEFICIAL OWNER (individual)
 
BENEFICIAL OWNER (entity)
           
Signature
 
Name of Entity
           
Print Name
 
Signature
         
Print Name: 
 
Signature (if Joint Tenants or Tenants in Common)
       
Title: 
 

 
PLEASE E-MAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER
NOTICE AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:



Moritt Hock & Hamroff LLP
400 Garden City Plaza
Garden City, NY 11530
Attention: Kyle M. Lawrence
Facsimile: (516) 873-2010
E-mail Address: klawrence@moritthock.com
 

24

 

 